 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
 5
                                    DISTRICT OF NEVADA
 6

 7
     RONALD BARRANCO, an individual, et  )        Case No.: 3:19-CV-00072-RCJ-WGC
 8   al.,                                )
                                         )        ORDER GRANTING STIPULATION FOR
 9                                       )        EXTENSION OF TIME (ECF NO. 25) AND
                     Plaintiffs,         )        ORDER RESCHEDULING MOTION
10   vs.                                 )        HEARING
                                         )
11   BERNARD WOODS, III, an individual,  )
                                         )
12                                       )
                     Defendant.          )
13   __________________________________)
                                         )
14                                       )
     BERNARD WOODS, III, an individual,  )
15                                       )
                     Counterclaimant,    )
16   vs.                                 )
     RONALD BARRANCO, an individual, et )
17                                       )
     al.,                                )
18                   Counter-defendants. )

19

20
           Before the Court is the parties Stipulation to Extend Time for Defendant-
21
     Counterclaimant to File Reply to Opposition to Motion for Summary Judgment (ECF No.
22
     25). The parties stipulate that the Defendant-Counterclaimant’s Reply deadline be
23

24   extended until July 31, 2019. The current deadline was July 25, 2019.

25         A motion hearing on Defendant-Counterclaimant’s Motion for Summary
26
     Judgment (ECF No. 19) is currently set for 10:00 A.M., Tuesday, August 6, 2019, in
27
     Reno Courtroom 3, before Judge Robert C. Jones. Accordingly,
28
 1         IT IS HEREBY ORDERED that the Stipulation to Extend Time for Defendant-
 2
     Counterclaimant to File Reply to Opposition to Motion for Summary Judgment (ECF No.
 3
     25) is GRANTED.
 4

 5
           IT IS FURTHER ORDERED that the motion hearing on Defendant -

 6   Counterclaimant’s Motion for Summary Judgment (ECF No. 19) currently set for 10:00
 7   A.M., Tuesday, August 6, 2019 is VACATED and RESCHEDULED to 10:00 A.M.,
 8
     Monday, September 16, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
 9
           IT IS SO ORDERED.
10

11                                         DATED: This 26th day of July, 2019.

12

13

14                                            ROBERT C. JONES
                                              Senior District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
